DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to correspondence filed 04 March 2021 in reference to application 16/520,104.  Claims 2-5 and 11-31 are pending and have been examined.

Response to Amendment
The amendment filed 04 March 2021 has been accepted and considered in this office action.  Claims 2 and 19 have been amended, claims 6-10 cancelled, and claims 20-31 have been added.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04 March 2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 2-5 and 11-31 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 2, Goldstein teaches a computer-implemented method of generating advanced feature discrimination vectors (AFDVs) representing sounds forming at least part of an audio signal (abstract) input to a local device (0158-59 communication device like a smart phone, laptop, etc.), the local device being in the same environment as at least one source of the audio signal (0158-60, identifying sounds at communication device), wherein the method is performed by a controller of the local device (0159, applications perform sound recognition at device) and comprises: 
taking a plurality of samples of the audio signal, the plurality of samples being a portion of the audio signal as it evolves over a window of predetermined time (0139, signal broken into time fragments or windows); 
for each sample of the audio signal taken: 
performing a signal analysis on the sample to extract one or more high resolution oscillator peaks therefrom, the extracted oscillator peaks forming a spectral representation of the sample (0139, converting signal windows to spectrogram, using methods such as FFT at 0137); 
renormalizing the extracted oscillator peaks to eliminate variations in the fundamental frequency and time duration for each sample occurring over the window (0139, normalizing spectral values, then performing temporal stretching to normalize time duration); and 
forming the renormalized extracted oscillator peaks into a respective AFDV for the sample (0138-39 forming sonic signature parameters); and 
outputting the respective AFDV to a comparison function configured to identify a characteristic of the sample based on a comparison of the respective 
	Goldstein does not specifically teach normalizing the power of the renormalized extracted oscillator peaks;
forming power normalized extracted oscillator peaks into a respective AFDV for the sample.
In the same field of sound identification, Mitchell teaches normalizing the power of the renormalized extracted oscillator peaks (0012, amplitude normalization of time frequency coefficients);
forming power normalized extracted oscillator peaks into a respective AFDV for the sample (0012, amplitude normalized signal used to generate parameters for matching).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to normalize amplitude of a signal as taught Mitchell in the system of Goldstein in order to reduce effective changes in amplitude into the microphone (Mitchell 0012).
However the prior art of record does not teach or fairly suggest the limitations of “wherein the spectral representation of the sample is associated with a single glottal pulse period, and wherein each AFDV in the library also comprises a spectral representation associated with a single glottal pulse period” when combined with each and every other limitation of the claim.  Therefore claim 2 is allowable.

Claims 3-5 and 11-18 depend on and further limit claim 2 and therefore are allowable as well.

Consider claim 19, Goldstein teaches a computer-implemented method of generating advanced feature discrimination vectors (AFDVs) representing sounds forming at least part of an audio signal (abstract) input to a local device (0158-59 communication device like a smart phone, laptop, etc.), the local device being in the same environment as at least one source of the audio signal (0158-60, identifying sounds at communication device), wherein the method is performed by a controller of the local device (0159, applications perform sound recognition at device) and comprises: 
taking a plurality of samples of the audio signal, the plurality of samples being a portion of the audio signal as it evolves over a window of predetermined time (0139, signal broken into time fragments or windows); 
for each sample of the audio signal taken: 
performing a signal analysis on the sample to extract one or more high resolution oscillator peaks therefrom, the extracted oscillator peaks forming a spectral representation of the sample (0139, converting signal windows to spectrogram, using methods such as FFT at 0137); 
renormalizing the extracted oscillator peaks to eliminate variations in the fundamental frequency and time duration for each sample occurring over the 
forming the renormalized extracted oscillator peaks into a respective AFDV for the sample (0138-39 forming sonic signature parameters); and 
outputting the respective AFDV to a comparison function configured to identify a characteristic of the sample based on a comparison of the respective AFDV with a library of AFDVs associated with known sounds and/or known speakers (0138-39, 0158-151, identifying sounds using sonic signature parameters. ).
	Goldstein does not specifically teach normalizing the power of the renormalized extracted oscillator peaks;
forming power normalized extracted oscillator peaks into a respective AFDV for the sample.
In the same field of sound identification, Mitchell teaches normalizing the power of the renormalized extracted oscillator peaks (0012, amplitude normalization of time frequency coefficients);
forming power normalized extracted oscillator peaks into a respective AFDV for the sample (0012, amplitude normalized signal used to generate parameters for matching).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to normalize amplitude of a signal as taught Mitchell in the system of Goldstein in order to reduce effective changes in amplitude into the microphone (Mitchell 0012).


Claims 20-29 depend on and further limit claim 19 and therefore are allowable as well.

Claim 30 contains similar limitations as claim 2 and therefore is allowable as well.

Claim 31 contains similar limitations as claim 19 and therefore is allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658